Exhibit 10.1

 



FOURTH AMENDMENT TO OFFICE LEASE

 

This Fourth Amendment to Office Lease (this “Fourth Amendment”) is made and
entered into by and between 12808 W Airport, LLC (“Landlord”), and Applied
Optoelectronics, Inc. (“Tenant”), to be dated on and as of the date on which the
Landlord executes this Fourth Amendment (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant heretofore executed and entered into that certain
Office Lease dated May 11, 2012 (“Original Lease”), that certain First Amendment
to the Lease (the “First Amendment”) dated June 15, 2012, that certain Second
Amendment to Office Lease (the “Second Amendment”) dated February 18, 2014, and
that certain Third Amendment to Office Lease (the “Third Amendment”) dated July
21, 2014 (the Original Lease as thereby amended collectively being herein
referred as the “Lease”), pursuant to which Tenant currently leases from
Landlord a total of approximately 8,781 rentable square feet, comprised of the
following: a) the “Original Premises” consisting of 6,062 square feet of
Rentable Area in Suite 175 on the First Floor, b) the “Second Amendment
Expansion Premises” consisting of 1,004 square feet of Rentable Area in Suite
285 on the Second Floor, c) the “Third Amendment Expansion Premises” consisting
of 1,715 square feet of Rentable Area in Suite 375 on the Third Floor of 12808
W. Airport Sugar Land, Texas 77478 (the “Building”) (the Original Premises, the
Second Amendment Expansion Premises and the Third Amendment Expansion Premises
being collectively defined as the “Premises” and being depicted on the attached
floor plan as Exhibit “A-1” and “A-2”.

 

WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
expand the Premises, all as more particularly described below;

 

NOW, THEREFORE, for and in consideration of the premises contained herein, the
mutual covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree that the Lease is hereby ratified and amended as follows:

 

1.With the exception of the terms specifically amended herein, the Lease shall
remain in full force and effect in accordance with all its terms.  In the event
of any conflict between the terms of this Fourth Amendment and the terms of the
Lease, the terms of this Fourth Amendment shall supersede and control.

 

2.Landlord and Tenant hereby agree to reduce the Premises by 1,004 rentable
square feet in Suite 285, the Second Amendment Expansion Premises.

 

3.Landlord and Tenant hereby agree to expand the Premises by an additional 6,898
rentable square feet in Suite 350 (the “Fourth Amendment Expansion Premises”) to
a total of 14,675 rentable square feet (as depicted on the attached Exhibit
“A1-A2”) for a term of 13 months commencing on the June 1, 2015 (the “Fourth
Amendment Commencement Date”) through June 30, 2016 (the “Fourth Amendment
Expiration Date”) upon and subject to all of the existing terms of the Lease,
except as otherwise provided in this Fourth Amendment.

 

a.Effective on and as of Fourth Amendment Commencement Date, and continuing
through the Fourth Amendment Expiration Date, the Basic Annual Rent payable with
respect to Suite 175, the Original Premises is stipulated to be as follows:

 

Rent Schedule           From To Months $/SF-YR Monthly Cumulative 6/1/2015
6/30/2016 13  $             15.00 $   7,577.50 $98,507.50

 

 

b.Effective on and as of Fourth Amendment Commencement Date, and continuing
through the Fourth Amendment Expiration Date, the Basic Annual Rent payable with
respect to Suite 375, the Third Amendment Expansion Premises is stipulated to be
as follows:

 

Rent Schedule           From To Months $/SF-YR Monthly Cumulative 6/1/2015
6/30/2016 13 $    20.00 $    2,858.33 $37,158.29

 

H.L.C.       

Tenant Initials



1

 

 

 



c.Effective on and as of Fourth Amendment Commencement Date, and continuing
through the Fourth Amendment Expiration Date, the Basic Annual Rent payable with
respect to Suite 350, the Fourth Amendment Expansion Premises is stipulated to
be as follows:

 

Rent Schedule           From To Months $/SF-YR Monthly Cumulative 6/1/2015
6/30/2016 13 $    20.00 $   11,496.67 $149,456.71

 

4.Tenant currently has $4,041.34 on file as a security deposit.

 

 



 

Landlord’s address for Rent payments: 12808 W. Airport, LLC   720 N. Post Oak
Rd., suite 500   Houston, Texas 77024

 

Landlord’s address for all purposes other than rent payments: 720 N. Post Oak
Rd., suite 500   Houston, Texas 77024

 

All other provisions of the Lease shall remain the same. Attested by: Attested
by:        

/s/ Hung-Lun (Fred) Chang

LANDLORD: 12808 W. Airport LLC   TENANT (signature)          

Hung-Lun (Fred) Chang, SVP

BY:  Boxer Property Management Corp.   TENANT (print name and title) A Texas
Corporation      Management Company for Landlord         2015-6-17 /s/ John
Rentz, Vice President

2015-6-17

Date  (signature and title) Date

 

 

H.L.C.       

Tenant Initials



2

 

 



Exhibit “A-1”

First Floor

Suite 175

 

 

[ex-image1.jpg]

H.L.C.       

Tenant Initials



3

 

 



Exhibit “A-2”

3rd Floor

Suite 350 & 375

 

 

[ex-image2.jpg]

 

 

H.L.C.       

Tenant Initials

4

 

 



Tenant Representation Letter

 

Information about Brokerage Services

 

Before working with a real estate broker, you should know that the duties of a
broker depend on whom the broker represents. If you are a prospective seller or
landlord (owner) or a prospective buyer or tenant (buyer), you should know that
the broker who lists the property for sale or lease is the owner’s agent. A
broker who acts as a subagent represents the owner in cooperation with the
listing broker. A broker who acts as a buyer’s agent represents the buyer. A
broker may act as an intermediary between the parties if the parties consent in
writing. A broker can assist you in locating a property, preparing a contract or
lease, or obtaining financing without representing you. A broker is obligated by
law to treat you honestly.

 

IF THE BROKER REPRESENTS THE OWNER:

The broker becomes the owner’s agent by entering into an agreement with the
owner, usually through a written listing agreement, or by agreeing to act as a
subagent by accepting an offer of sub agency from the listing broker. A subagent
may work in a different real estate office. A listing broker or subagent can
assist the buyer but does not represent the buyer and must place the interests
of the owner first. The buyer should not tell the owner’s agent anything the
buyer would not want the owner to know because an owner’s agent must disclose to
the owner any material information known to the agent.

 

IF THE BROKER REPRESENTS THE BUYER:

The broker becomes the buyer’s agent by entering into an agreement to represent
the buyer, usually through a written buyer representation agreement. A buyer’s
agent can assist the owner but does not represent the owner and must place the
interests of the buyer first. The owner should not tell a buyer’s agent anything
the owner would not want the buyer to know because a buyer’s agent must disclose
to the buyer any material information known to the agent.

 

IF THE BROKER ACTS AS AN INTERMEDIARY:

A broker may act as an intermediary between the parties if the broker complies
with The Texas Real Estate License Act. The broker must obtain the written
consent of each party to the transaction to act as an intermediary. The written
consent must state who will pay the broker and, in conspicuous bold or
underlined print, set forth the broker’s obligations as an intermediary. The
broker is required to treat each party honestly and fairly and to comply with
The Texas Real Estate License Act. A broker who acts as an intermediary in a
transaction: (1) shall treat all parties honestly; (2) may not disclose that the
owner will accept a price less than the asking price unless authorized in
writing to do so by the owner; (3) may not disclose that the buyer will pay a
price greater than the price submitted in a written offer unless authorized in
writing to do so by the buyer; and (4) may not disclose any confidential
information or any information that a party specifically instructs the broker in
writing not to disclose unless authorized in writing to disclose the information
or required to do so by The Texas Real Estate License Act or a court order or if
the information materially relates to the condition of the property. With the
parties’ consent, a broker acting as an intermediary between the parties may
appoint a person who is licensed under The Texas Real Estate License Act and
associated with the broker to communicate with and carry out instructions of one
party and another person who is licensed under that Act and associated with the
broker to communicate with and carry out instructions of the other party. If you
choose to have a broker represent you, you should enter into a written agreement
with the broker that clearly establishes the broker’s obligations and your
obligations. The agreement should state how and by whom the broker will be paid.
You have the right to choose the type of representation, if any, you wish to
receive. Your payment of a fee to a broker does not necessarily establish that
the broker represents you. If you have any questions regarding the duties and
responsibilities of the broker, you should resolve those questions before
proceeding.

 

TENANT REPRESENTATION

Tenant certifies that _NONE___ (broker) represents Tenant in the negotiation
and/or site selection of commercial space for lease.

 

 

/s/ Hung-Lun (Fred) Chang

TENANT (signature)

 

Hung-Lun (Fred) Chang, SVP_

TENANT (print name and title)

 

2015-6-17                         

Date

 

 

H.L.C.       

Tenant Initials



5

